Title: To Thomas Jefferson from Martha Jefferson Carr, 2 January 1787
From: Carr, Martha Jefferson
To: Jefferson, Thomas



Dear Brother
Janry. 2. 1787.

Agreeable to your request I have written to you more frequently this Summer than usual but by a letter which I have lately received from Mr. Madison I find one I wrote the first of May has not yet left Virginia. I have spent five or six weeks of the last Summer at Eppington and do very much admire that amiable Ladies management of the little Girls. She pays the upmost attention to them and harmony seems to rein among them, tho your Dear little Polly (who shears an equal proportion of her tenderness) appears to be more attached to her than her own. Indeed I think she has a heart susceptible of the warmest affection. I received a letter a few days ago from Mrs. Eppes. The family is well, but I am sorry to tell  you she informs me that Pollys aversion to going to France Increases dayly, and that she fears she must at last be draged like a calf to the Slaughter. Your anxiety to have her with you is quite natural, but how much do I dread her separation from that family, particularly as there is little probability of her haveing Isabell to attend her as it seems to be thought absolutely necessary that she should take the Smallpox and I think She will not ly in till the last of April, in which case the Season will be too far advanced before she is ready to go. Jenny Cary Informed me a short time since that the French Consuls Ladie who resides in Willmsburg and is in high Esteemation there Intends to France next spring, and is Extreemely desireous to have Polly as a Companion in her voyage. This Intelligence I have communicated to Mrs. Eppes. That good Ladie wanted to carry Polly to Monticello and we appointed to spend the month of Septbr. there, but she was disappointed by the Indisposition of her youngest child. Nancy and myself went and passt our time very agreeably. The Servants seamed to vie with Each other in their attention to us. Mr. Eppes joind us towards the last of the Month and we feasted on fine Juceey venison from the Park which is well Stock’d. And now I wish I could give you some Account of your trees &c. &c. But you know I have no talent for those things and as a proofe or rather a Corroborative circumstance I must tell you I have not yet planted my Orchard, tho I still think of doing it. I have been Obliged to enter into a correspondence with Mr. Madison which would be agreeable was it not for a consciousness of my Incapacity and his distinguis’d character. He is now choosen a Member of Congress. I find him friendly and Extreemly polite. He informed me in his last that Peter is going on well but as he said he should communicate to you the agreeable Information I need not say more on that Subject. He adds too that Mr. Smiths Account of Dabney is favourable. Sam poor fellow I have never seen since I parted with him at Monticello tho I shall Expect him next Febry. His Uncle gives me assureances of his doing well, and Mr. Wilson Nicholas who was this last summer in the school where he was kind Eneugh to inquire about him and sent me this message by Peter, that there was about twenty boys in the School with him, that he was rank’d among the cleverest of them and that it was thought he would finnish his Classical Education in about Eighteen months. Jennys health is some thing Improved. My other Girls are well. And now in return for my telling you so much of my family shall Expect in your next a very particular Account of  Patsy which I am sure can not fail to give me pleasure. Nancy continues with me Injoys a tollerable Shear of health, and has grown very fat. She desires her love to you and that you will Accept her thanks for your present from London which came to hand in Octobr. with which She is much pleased.—Mr. Bollings and Colo. Charles Lewises family ware well a few days ago. I think the length of this Epistle needs an apology but I have none to offer Except that I see so little hope of having any other converse with you that I am loth to lay down my pen while I can find any thing to Scribble about, and that I dont Expect to write to you Shortly again for when Mr. Madison leaves this State I shall be quite at a loss through what Channel to convey my letters. When do you think there will be a probabillity of your return to your Country and friends. I can not conclude without Acknowledgeing my Gratitude and Obligations to you for your goodness to me and mine. Adieu my Dear Brother that happyness may attend you is the Sincere prayer of your Affectionate Sister

M Carr

